Citation Nr: 1633858	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left ankle and right knee disabilities.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder, to include as secondary to Peyronie's disease and service-connected left ankle disability.

3.  Entitlement to service connection for recurrent urinary tract infections, to include as secondary to Peyronie's disease.

4.  Entitlement to service connection for bilateral inguinal hernias.

5.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected left ankle disability.

6.  Entitlement to service connection for left leg length discrepancy, to include as secondary to service-connected left ankle disability.

7.  Entitlement to service connection for right foot tendonitis.

8.  Entitlement to service connection for bilateral pes planus with plantar fasciitis, to include as secondary to service-connected left ankle disability.

9.  Entitlement to compensation based on a claim under 38 U.S.C. § 1151 for Peyronie's disease with erectile dysfunction.

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1981 to October 1984; from May 1987 to July 1990; and from November 1990 to September 1992 (which has been characterized by the service department as "other than honorable").

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, and an August 2013 rating decision by the RO in Roanoke, Virginia.  

In the December 2008 rating decision, the RO, in pertinent part, denied service connection for a low back disability.  Thereafter, jurisdiction was transferred to the RO in Roanoke, Virginia.

The Veteran testified before a Veterans Law Judge, who has since retired, at a Board hearing in January 2012 on the issue of entitlement to service connection for a low back disability.  A transcript of the hearing is of record.  

In April 2012, the Board remanded the low back claim for additional evidentiary development.  

In the August 2013 rating decision, the RO denied service connection for PTSD, recurrent urinary tract infections, bilateral pes planus with plantar fasciitis, bilateral inguinal hernias, a left hip condition, a left leg length discrepancy, right foot tenonitis, and bipolar disorder.  The issues of entitlement to a TDIIU and entitlement to compensation based on a claim under 38 U.S.C. § 1151for Peyronie's disease were also denied.  

Subsequently, in a June 2014 decision, the Board remanded the issue of service connection for a low back disability to schedule the appellant for an additional Board hearing following the retirement of the Veterans Law Judge who conducted the January 2012 hearing.

In June 2016, the Veteran testified before the undersigned at a Board videoconference hearing regarding all issues on appeal.  A transcript of the hearing is of record.  In light of the foregoing, the Board finds that there has been compliance with the previous 2014 remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that claims of service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As such, the Board has recharacterized the claims of service connection for PTSD and bipolar disorder to more accurately reflect the Court's holding in Clemons.

The Board notes that the issue of service connection for left leg length was not certified to the Board.  Notwithstanding, the Veteran identified the claim in his substantive appeal received in May 2016 and provided testimony regarding the issue at the June 2016 Board hearing.  Thus, the Board has jurisdiction of the claim.

The Board notes that in August 2016 it received a statement and additional evidence from the Veteran.  The Veteran did not provide a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  However, as this evidence pertains to the low back, the issue is being remanded and AOJ consideration will be done at that time.  As it pertains to the left hip and urinary disorder/Peyronie's disease, the Board finds that this evidence is cumulative of evidence previously considered by the AOJ as it relates to a current left hip pain and a left testicle cyst.  Based on this, the Board may consider such evidence in this decision without prejudice to the Veteran.  


The issues of entitlement to service connection for a low back disability, left leg length discrepancy, a psychiatric disorder, bilateral pes planus, and bilateral inguinal hernias are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is no objective showing or diagnosis of a left hip disability at any time during the rating period on appeal.

2.  There is no objective showing or diagnosis of right foot tendonitis at any time during the rating period on appeal.

3.  The weight of the evidence is against a finding that the Veteran's urinary tract infection had its onset during service or is otherwise related to service.

4.  The Veteran's statements regarding the source of incident that caused his current Peyronie's disease with erectile dysfunction are not credible.  

5.  The Veteran's current Peyronie's disease with erectile dysfunction was not caused by hospital care, medical or surgical treatment, or examination furnished the veteran either by a VA employee or in a VA facility.

6.  The Veteran's service connected-disabilities do not preclude employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for service connection for right foot tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for service connection for a urinary tract infection have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

4.  The criteria for entitlement to compensation for additional disability under 38 U.S.C.A. § 1151 for Peyronie's disease with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2015).

5.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VA's duty to notify was satisfied through letters dated in April 2013, May 2013, and June 2013 which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  All post-service medical treatment records have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided VA examinations in February 2016 for his left hip disability and right foot tendonitis.  The examinations are adequate for the purposes of the claims adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


The Board notes that a VA examination was not provided in conjunction with the Veteran's § 1151 claim and his claim of service connection for urinary tract infections, and the evidence of record does not warrant one.  In the context of a 38 U.S.C.A. § 1151 claim, the legal standard for determining whether VA must provide a medical examination or opinion is found under 38 U.S.C.A. § 5103A(d), and not 38 U.S.C.A. § 5103A(a).  See Trafter v. Shinseki, 26 Vet. App. 267, 273-75 (2013) (explaining that based on statutory language and prior decisions from both the Court and the U.S. Court of Appeals for the Federal Circuit, section 1151 compensation claims are disability compensation claims).  Because section 5103A(d)(1) applies to claims for compensation under 38 U.S.C.A. § 1151, and section 5103A(d)(1) cannot be read in isolation, "it is useful and consistent with the treatment of other disability claims to interpret the factors under 5103A(d)(2) broadly to determine when a medical examination or opinion must be provided in a section 1151 compensation claim."  Id. at 277.  Accordingly, the Board must determine "whether [the evidence of record] indicates that the disability or symptoms may be associated with the hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C.[A.] § 1701(3)(A), or as part of an approved rehabilitation program under chapter 31 of title 38, or a program (know[n] as a 'compensated work therapy program') under 38 U.S.C.[A.] § 1718."  Id. at 277-80.

In the present case, while the Veteran was treated for a urinary tract infection during military service, neither the evidence nor the Veteran suggests that the current urinary tract infections are due to the in-service treatment.  As such, there is no duty to afford an examination for the service connection claim.  Additionally, as detailed below, an examination regarding the § 1151 claim is not necessary as the evidence does not show that the claimed disability was the result of VA medical treatment.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Hip Disability and Right Foot Tendonitis

The Veteran asserts that service connection is warranted for a left hip disability and right foot tendonitis.  Specifically, he asserts that his left hip disability is secondary to his service-connected left ankle disability and that his right foot tendonitis is secondary to his service-connected right knee disability.

First regarding service connection on a direct basis, service treatment records are negative for treatment for or complaints of a left hip disability.  A treatment record dated in what appears to be May 1985 reveals treatment for right foot pain.  Notwithstanding, a subsequent enlistment examination dated in February 1987 does not demonstrate a foot disability and the Veteran denied foot trouble in the accompanying report of medical history. 

In an October 2014 VA opinion the physician determined, in pertinent part, that the appellant's current hip pain was more likely than not due to his left ankle fracture during service and the subsequent alterations in his gait.  He stated that it was likely that the Veteran's fracture lead to changes along the kinetic chain and gave rise to the condition.

The Veteran underwent VA foot and hip examinations in February 2016.  With regard to the left hip, the examiner determined that the Veteran did not have a current diagnosis associated with a left hip condition.  However, it was noted that the Veteran reported that he had left hip pain located in the medial inferior aspect of the left gluteal fold.  X-rays findings did not reveal any acute fracture or dislocation.  

With regard to examination of the right foot, pes planus, hallux valgus, and plantar fasciitis were diagnosed.  It was determined that the Veteran did not have any other foot injuries or conditions.  When asked at the 2016 Board hearing about a diagnosis concerning his left hip, the Veteran responded that he could not move it.

Based on a review of the evidence, the Board finds that the criteria for service connection for a left hip disability and right foot tendonitis have not been met.  The Board observes that the Veteran has reported right foot and left hip pain.  While he is competent to report observable symptoms, the medical evidence does not demonstrate diagnoses of a left hip disability or right foot tendonitis at any time since the filing of the claim.  The Board notes that Sanchez-Benitez v. Principi, held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part, and remanded, 259 F.3d 1356 (Fed. Cir. 2001).  Absent a showing of a current disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  The Board acknowledges the diagnoses of pes planus, hallux valgus, and plantar fasciitis.  However, as detailed below, the disabilities have been remanded for further development. 

In light of the foregoing, the Board finds that preponderance of the evidence is against a finding that the Veteran has a left hip disorder or right foot tendinitis that existed before, during, or after the receipt of the service-connection claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

In sum, the criteria for establishing service connection for a left hip disability and right foot tendonitis have not been met.  38 C.F.R. § 3.303.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for a left hip disability and right foot tendonitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Urinary Tract Infection 

The Veteran asserts that service connection is warranted for urinary tract infections.  He contends that the condition is secondary to his Peyronie's disease.  

Service treatment records reveal that in October 1982, the appellant was treated for pain in the groin.  Following examination, the physician diagnosed a hernia, urinary tract infection, and a venereal disease.  The Veteran was provided a military separation examination in September 1984 at which time there was no finding or report of a urinary tract infection.  Additionally, a urinary tract infection was not diagnosed at the time of the February 1987 enlistment or May 1990 separation examinations.  

Post-service VA medical records note treatment for urinary tract infections and urinary frequency associated with Peyronie's disease and other diagnosed genitourinary disabilities.  

In testimony provided at the June 2016 Board hearing, the appellant asserted that his current urinary tract infections were related to his diagnosed Peyronie's disease.  

After a review of the evidence, the Board finds that service connection for urinary tract infections is not warranted.  

As detailed below, the appellant's § 1151 claim is denied, thus, entitlement to benefits for Peyronie's disease will not be granted.  As such, secondary service connection is not warranted.  

Notwithstanding the foregoing, the Board will consider the claim on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d at 1042.

In this regard, service treatment records reveal treatment for a urinary tract infection in October 1982.  However, subsequent records are negative for additional treatment for the condition.  Notably, the September 1984 separation, February 1987 enlistment, and May 1990 separation examinations are negative for a finding of a urinary tract infection.  

Legally, the Board may weigh a Veteran's lay statements against the absence of contemporary medical evidence.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  See Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  The absence of a record of an event which would ordinarily have been recorded gives rise to a legitimate negative inference that the event did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (internal citations omitted).  For example, a foundation may be laid by establishing a medical reason for why a doctor would make a particular entry in regular treatment records.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In this regard, the service department provided the Veteran with 3 comprehensive health evaluations in 1984, 1987, and 1990.  These examinations included a clinical evaluation of the G-U system, which were each were normal.  When viewing this evidence against all the pertinent lay and medical evidence, the Board finds that the evidence weighs against a chronic in-service disorder of the urinary tract.

Moreover, there is no evidence suggesting that the condition is related to military service.  In this regard, the appellant has asserted that the urinary tract infections began following the diagnosis of his Peyronie's disease.  The Board observes that Peyronie's disease was diagnosed in 2001, nearly 20 years after the urinary tract infection treated during military service.  The passage of so many years between the Veteran's separation from active service and the diagnosis of a urinary tract infection, while not dispositive, is evidence against the claim.  Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  As such, direct service connection is not warranted.

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's urinary tract infections.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for urinary tract infections must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II.  § 1151 Claim

A veteran may be awarded compensation for additional disability, not the result of willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A) (West 2014), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(c), (d)(1), (d)(2). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id. 

If additional disability is shown, actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  38 C.F.R. § 3.361(c) (2015).  Merely showing that a veteran received care, treatment, or examination and that a veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of the disability must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the medical or surgical treatment.  38 U.S.C.A. § 1151(a)(1)(A).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability; it must be shown that the medical or surgical treatment caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical or surgical treatment without the veteran's informed consent.  Id. 

Alternatively, the proximate cause of the disability may be an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran asserts that his Peyronie's disease with erectile dysfunction is due to treatment to trauma caused by a VA employee.  Specifically, he contends that during inpatient VA treatment, an employee intentionally inflicted a trauma induced penile injury.  

Post-service medical records demonstrate a diagnosis of Peyronie's disease.  A September 2000 VA medical record indicates that the appellant contacted the nursing station to seek assistance for issues with his penis.  In VA medical record dated in December 2000, it was noted that the Veteran sought treatment for penile pain.  At that time, the appellant reported that he had recent intercourse with a cohort when his penis was grabbed and bent upwards, causing swelling and discomfort at the base of the penis dorsally.  In a January 2001 psychiatric note, the Veteran reported being angry and betrayed by his female friend who damaged him sexually in September 2000.  A record dated in May 2001 indicated that the Veteran had been diagnosed with Peyronie's disease by an outside provider.  In an August 2002 urology consultation report, it was noted that the Veteran stated that in September 2000, he had a sexual encounter with a woman that he did not know very well, which resulted in trauma to the penis dorsally.  

In a March 2001 private treatment record, the appellant presented for treatment for pain and cyst into the shaft of his penis.  At the time of treatment, the Veteran reported having intercourse with his girlfriend last September when she grabbed his penis, which caused a traumatic injury to the penis followed by epididymitis.  The physician diagnosed status post trauma to the shaft of the penis with fibrosis of the muscles.  

An additional March 2001 private consultation report noted that the appellant indicated that he sustained penile trauma in September 2000.  He stated that a woman was manipulating his penis when he felt something pull.   

A January 2003 private treatment record documents that the appellant reported that he injured his penis during intercourse in September 2000 when his partner bent it during sexual intercourse.  Thereafter, in November 2000, he developed a curvature and a knot by March 2001.

While the evidence shows that the Veteran suffers from Peyronie's disease, the weight of the evidence is against a finding that the appellant has an additional disability as a result of VA treatment.  Instead, the evidence shows that the condition was caused by sexual intercourse and not the action of anyone furnishing VA treatment.  

The Veteran has asserted that he sustained a penile injury during sexual intercourse in September 2000 while receiving inpatient medical treatment.  However, a review of the medical evidence reveals that the Veteran received outpatient medical treatment during that time, not inpatient care.  Further, the Board observes that the Veteran has provided inconsistent statements regarding the cause of his injury.  In this regard, a December 2000 VA medical record indicates that the injury was caused by a cohort.  In an August 2002 urology consultation report, it was noted that the injury was caused by a sexual encounter with a woman that he did not know very well.  In a January 2001 psychiatric note, the appellant mentioned that the injury was caused by a friend.  Further, in a March 2001 private medical record, the Veteran reported that he sustained the penile injury during intercourse with his girlfriend.  In light of the scatter statements regarding the source of the penile injury, the Board finds that the statements regarding a penile injury during VA medical treatment are note credible.  

In sum, there is no evidence of an additional disability.  As such, a determination regarding causation is not required.

In light of the forgoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for compensation for Peyronie's disease on the basis of 38 U.S.C.A. § 1151, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

Factual Background and Analysis

The claimant asserts that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.

Service connection is currently in effect for a left ankle disability (20 percent disabling); a left knee disability (10 percent disabling); a right knee disability (10 percent disabling); and tinnitus (10 percent disabling).  The combined disability rating is 60 percent.  Thus, the Veteran does not meet the percentage requirements for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The question remains whether the service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).

The Veteran's VA Form 21-8940 reflects that he is a college graduate and last worked full time as a social worker/counselor in February 2013. 

The Veteran was afforded a VA examination in May 2013.  The examiner determined that the impact of the appellant's knee/lower leg conditions on his ability to work was partial impairment on physical activities of employment such as running, jumping, and walking long distances.  

In the report of the February 2016 VA examination for the left hip disability claim, it was noted that the Veteran was employed as a counselor at the Vet Center.

In testimony provided at the June 2016 Board hearing, the Veteran stated, in pertinet part, that he could not work due to his psychiatric symptoms and a heart condition.  He stated that he has a bachelor's degree and a degree in social work.

After a review of the evidence of record, the Board finds that the Veteran's disability picture does not warrant referral for extraschedular consideration of a TDIU under § 4.16(b).  In this regard, while the May 2013 VA examiner determined that the appellant's service-connected disabilities caused partial impairment with regard to physical activities, in the February 2016 VA examination report, it was noted that he appellant is currently employed as a counselor.  Moreover, in testimony provided during the Board hearing, the Veteran indicated that he was unemployable due to nonservice-connected disabilities.

In sum, the evidence does not demonstrate that the Veteran's serviceconnected disabilities have rendered him unemployable by reason of service-connected disabilities.  Thus, the Board finds no basis upon which to refer the claim for an extraschedular consideration.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim of entitlement to a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for right foot tendonitis is denied.

Entitlement to service connection for urinary tract infections is denied.

Entitlement to compensation based on a claim under 38 U.S.C. § 1151for a for Peyronie's disease is denied.

Entitlement to a TDIU is denied.



REMAND

The Board finds that a remand is necessary of the remaining issues to ensure that there is a complete record upon which to decide the Veteran's appeal and so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pes Planus with Plantar Fasciitis

The Veteran asserts that his bilateral pes planus with plantar fasciitis is secondary to his service-connected left ankle disability.  

The Veteran underwent a VA examination in February 2016.  The examiner determined that the Veteran' bilateral pes planus and plantar fasciitis were not caused by or a result of his left ankle disability as there was no anatomic or physiologic nexus which to connect the conditions.  

Also of record is an October 2014 VA medical opinion, which suggests that the appellant's planar fasciitis was more likely than not due to his left ankle fracture.  The physician stated that the fracture likely led to changes along the kinetic chain and gave rise to the condition.  

The Board finds that the February 2016 VA examination report and October 2014 VA opinion are insufficient to determine the service connection claim.  In this regard, while the February 2016 VA examiner determined that the pes planus and plantar fasciitis were not caused by the appellant's service-connected left ankle disability, he failed to provide an opinion regarding aggravation or direct causation.  As for the October 2014 opinion, the physician did not identify the kinetic changes caused by the left ankle disability and how such changes were related to the bilateral foot condition.  

In light of the foregoing, the Veteran should be provided an additional VA examination on remand.  


Psychiatric Disability

The Veteran asserts that his psychiatric disability is secondary to his service-connected disabilities.  

The evidence of record demonstrates that the Veteran has been diagnosed with bipolar disorder.  Notwithstanding, the Board observes that the Veteran has not been afforded a VA examination in conjunction with his psychiatric disability claim.  On remand, the appellant should be scheduled for a VA examination and an etiological opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Leg Length Discrepancy

The Veteran asserts that his left leg length discrepancy is due to his service-connected left ankle disability.  

In the report of a May 2012 VA examination for the Veteran's low back disability, the examiner, in part, determined that the appellant's left leg discrepancy was not due to his service-connected left ankle disability.  He noted that left ankle x-rays after healing showed good alignment with only minimal angulation, which would not explain the leg length discrepancy, such that the left leg was longer than the right.  He opined that the left leg length discrepancy predated the fracture and was not caused by the Veteran's military service. 

In the February 2016 hip and thigh VA examination, the examiner determined that the condition was not caused by or a result of the appellant's left ankle disability as there is no anatomic or physiologic connection by which to connect the conditions.  

After a review of the evidence, the Board finds that the VA examinations are not sufficient to adjudicate the service-connection claim.  In this regard, the examiners did not provide opinions regarding aggravation or direct causation.  Moreover, the examiner's failed to discuss the article regarding leg length and ankle problems provided by the Veteran in March 2013.  Thus, the Board finds that an additional VA examination must be provided on remand.

Low Back Disability

The Veteran asserts that his low back disability is due to his service-connected disabilities.  

The Veteran was provided a VA examination in May 2012 at which time chronic lumbar strain was diagnosed.  The examiner, in pertinent part, determined that the appellant's left leg length discrepancy was the most likely contributor to the Veteran's low back pain and that the condition was not caused or aggravated by the service-connected left ankle disability.  While the examiner provided a detailed rationale as to why the left leg length discrepancy was not related to the left ankle disability, he failed to provide a rationale for his opinion regarding the relationship between the Veteran's low back disability and his service-connected left ankle disability.  Thus, an additional examination must be provided on remand.

The Board acknowledges the October 2014 VA medical opinion, which suggests that the appellant's low back pain was more likely than not due to his left ankle fracture.  The physician stated that the fracture likely led to changes along the kinetic chain and gave rise to the condition.   However, the physician did not identify the kinetic changes caused by the left ankle disability and how such changes caused the low back pain.  In light of this, the Board does not find this opinion to be persuasive at this time, but clarification should be sought from this VA examiner.

Bilateral Inguinal Hernia

The Veteran asserts that his bilateral inguinal hernias had their onset during military service and have continued since that time.  Specifically, he contends that he has suffered from residuals of the in-service hernia. 

Service treatment records reveal that in October 1982, the appellant was treated for pain in the groin.  Following examination, the physician diagnosed hernia, urinary tract infection, and a venereal disease.  Thereafter, in August 1984, the Veteran was treated for acute left groin pain after lifting.  He was diagnosed with groin pain with no definite hernia.  The following day, he was treated for left lower abdominal pain.  It was noted that the appellant had a scar from a hernial repair.  Left inguinal hernia was diagnosed.  The Veteran was placed on a physical profile and instructed not to lift over 50 pounds.  At the follow-up scheduled the next day, the appellant reported that he felt better and had decreased pain.  The Veteran was provided a military separation examination in September 1984.  At that time it was reported that the appellant had been placed on a profile for a left inguinal hernia, however, there were no signs of a hernia at separation.  The Board observes that a hernia was not diagnosed at the time of the February 1987 enlistment or May 1990 separation examinations.  

Post-service VA treatment records are negative for a diagnosis of a hernia.  Notably, in an October 2011 urology record, it was documented that there were no inguinal hernias appreciated.  The records demonstrate a diagnosis of epididymitis.  

In testimony provided during the June 2016 Board hearing, the appellant reported that the diagnosed epididymitis is a residual of the hernia treated in service.

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his hernia disability claim.  As the appellant has asserted that the diagnosed epididymitis is a residual of the in-service hernia, an examination must be provided on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his pes planus with plantar fasciitis.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

The examiner is asked to provide opinions for the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus with plantar fasciitis was proximately due to or the result of (in whole or in part) by his service-connected left ankle disability?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral pes planus with plantar fasciitis was aggravated (permanently made worse beyond its natural progression) by his service-connected left ankle disability? 

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

c. If the Veteran's bilateral pes planus with plantar fasciitis was not caused or aggravated by his service-connected left ankle disability, is it at least as likely as not (50 percent or greater probability) that the diagnosed pes planus with plantar fasciitis is otherwise etiologically related to his periods of active military service?

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should discuss the lay statements regarding the onset of bilateral foot pain.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

The examiner should identify all current psychiatric disorders found on examination and diagnosed since the filing of the claim.  If PTSD is diagnosed, the specific in-service stressor must be identified.

The examiner is asked to provide opinions for the following:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was proximately due to or the result of (in whole or in part) by the Veteran's service-connected disabilities?  

b.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was aggravated (permanently made worse beyond its natural progression) by the Veteran's service-connected disabilities? 

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

c. If any diagnosed psychiatric disorder was not caused or aggravated by the Veteran's service-connected disabilities, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is otherwise etiologically related to his periods of active military service?

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left leg length discrepancy.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

The examiner is asked to provide opinions for the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left leg length discrepancy was proximately due to or the result of (in whole or in part) by his service-connected left ankle disability?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left leg length discrepancy was aggravated (permanently made worse beyond its natural progression) by his service-connected left ankle disability? 

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

c. If the Veteran's left leg length discrepancy was not caused or aggravated by his service-connected left ankle disability, is it at least as likely as not (50 percent or greater probability) that the left leg discrepancy is otherwise etiologically related to his periods of active military service?

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is request to address (1) the Veteran's lay statements regarding the left leg discrepancy and (2) the article regarding leg length and ankle problems provided by the Veteran in March 2013.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

The examiner is asked to provide opinions for the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was proximately due to or the result of (in whole or in part) by his service-connected disabilities?  

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was aggravated (permanently made worse beyond its natural progression) by his service-connected disabilities? 

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

c. If the Veteran's low back disability was not caused or aggravated by his service-connected disabilities, is it at least as likely as not (50 percent or greater probability) that the low back disability is otherwise etiologically related to his periods of active military service?

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should discuss the lay statements regarding back pain since service.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral inguinal hernia.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

The examiner is to indicate whether a hernia has been diagnosed at any time since the filing of the claim.  Additionally, the examiner should identify any residuals of a hernia found on examination, to include epididymitis.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hernia or residual of a hernia had its onset during service or is otherwise related to military service.

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is asked to discuss (1) the treatment for a left inguinal hernia during the period of service from October 1981 to October 1984 and (2) the relationship, if any, to any current hernia or residual of a hernia.

The examiner should discuss the lay statements regarding groin pain since service.

7.  Seek clarification from the VA physician who provided the October 2014 opinion regarding the Veteran's plantar fasciitis and low back pain.  Specifically, the physician is asked to identify the kinetic changes caused by the appellant's left ankle disability and explain how such changes are related to the current plantar fasciitis and low back disability.  

8.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


